 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  No. 2:12-CR-00258-MCE
12                    Plaintiff,
13          v.                                  ORDER
14   WILLIAM C. CALVERT,
15                    Defendant.
16

17         The Court has reviewed Defendant’s Motion for Reconsideration to Entertain

18   Reply (ECF No. 220). That request is GRANTED to the extent the Court has reviewed

19   Defendant’s additional arguments. However, the Court nonetheless AFFIRMS its denial

20   of Defendant’s Motion for Early Termination of Supervised Release (ECF No. 212) for

21   the reasons previously stated (ECF No. 220).

22          IT IS SO ORDERED.

23   Dated: July 23, 2019
24
25
26
27
28
                                                1
